DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The rejections not addressed below are deemed withdrawn.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim s 8 and 22-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/ 144324 to Borealis AG., (hereinafter “Borealis ‘324”).
The rejection stands as per reasons of record.
As previously discussed, Borealis ‘324 discloses a multimodal polyethylene composition comprising: (A) 30 to 60 parts by weight of a low molecular weight polyethylene or a medium molecular weight polyethylene (component (I); (B) 3-20 parts by weight of a first high molecular weight polyethylene or a first ultra high molecular weight polyethylene (component (III); and (C) 30-60 parts by weight of a second high molecular weight polyethylene or a second ultra high molecular weight polyethylene copolymer (component (II), wherein (A), (B), and (C) each have a different 
The Mw/Mn of the weight average molecular weight Mw of the multimodal polyethylene composition to the number average molecular weight Mn of the multimodal polyethylene composition is from 10 to 30. Page 10, lines 15-17.   In addition, the illustrative example 3 exhibits PDI  (Mw/Mn) of 21 thus anticipating the claimed Mw/Mn value. 
The Mw of the compositions is disclosed as at least 80,000 measured by Gel Permeation Chromatography.   Page 10, lines 13-14, examples.
See also illustrative examples for Mn corresponding to the claimed. 
The reference does not address the Z average molecular weight, however, given the discloses Mw that can be as high as 300,000 g/mole and very high MWD of  the compositions (as high as 30 ) from it is reasonable believed that Mz of such compositions is expected to inherently meet the claimed Mz. 
	The density of the compositions is disclosed as between 0.945 to 0.965 g/cm3, which overlaps with the claimed density (claim 9) and the  melt flow index MI5 as from 0.01 to 10 g/10 min (page 9, lines 27-31)

Therefore, the invention as claimed is fully within the purview of the Borealis reference and choosing the respective amounts of components oe properties from the expressly disclosed ranges that at least oiverlaps with the claimed would have been obvious with reasonable expectation of success. 
Response to Arguments
Applicant's arguments filed 7-15-21 have been fully considered but they are not persuasive. 
In the arguments presented before the Office and with respct to the rejection of claims over Borealis ‘324, the applicants state that “the Office Action cites to page 10, lines 15-17 of Borealis '324 as teaching a ratio Mw/Mn from 10-30. Based on this and other subject matter disclosed in Borealis '324, the Office concludes that the invention of claim 8 "is fully within the purview of the Borealis reference.”

The applicants’ argument that one would not have been led to a specifically recited Mw/Mn ratio based on the disclosure of Borealis ‘324 is not convincing at ll.  Not only the reference expressly discloses suitable Mw/Mn ranges of between 10 and 30, the illustrative examples expressly discloses compositions with the claimed Mw/Mn of 21 as discussed above.  Thus, there reference not only “leads” an ordinary artisan to specifically recited Mw.Mn. the reference anticipates Mw/Mn values corresponding to the claimed in illustrative examples. 
The applicants further argue that they the applicants provided evidence of unexpected results to rebut the established prima facie case of obviousness for the claimed range of Mw/Mn.
The argument is not persuasive either.
First, the claimed range of PDI was not even recognized by the applicants as critical to the invention as evident from the disclosure of the  instant application and original claims claiming much broader PDI range for 
Second, it is not clear that the claimed PDI is critical to obtain the disclosed properties since the PDI is not the only difference in the comparative examples CE5, CE6, CE7 and  illustrative examples E7-E10 as summarized by the applicants in their response.  T is clear from the specification that those examples have different polymer compositions and different monomer makeup of  at least the high molecular weight polyethylene  components of the composition.
Further, the cited reference, Borealis, already discloses trimodal composition that exhibit exactly the claimed PDI, such as in illustrative example 3 (and, for that matter in illustrative example 2, disclosing compositions with PDI of 18.8, which are expected to be substantially similar to the claimed PDI of 19).
Thus, the difference between the closest prior art is not the PDI, but, possibly, the amounts of respective components (A),(B) and (C).  Thus, the comparison has to be made to  the closest examples of the prior art, to establish possible criticality of the elements that are different in the prior art and the claimed invention.
.
Allowable Subject Matter
Claims 7, 10-17 and 19-20 allowed.
The invention is drawn to a  multimodal polyethylene composition obtainable made by a process for producing the multimodal polyethylene composition in a reactor system, the reactor system comprising: (a) a first reactor; (b) a hydrogen removal unit arranged between the first reactor and a second reactor comprising at least one vessel connected with a depressurization equipment, the depressurization equipment allowing to adjust an operating pressure to a pressure in a range of 100-200 kPa (abs); (c) the second reactor; and (d) a third reactor, the process comprising: (a) polymerizing ethylene in an inert hydrocarbon medium in the first reactor in the presence of a catalyst system, selected from Ziegler-Natta catalyst or metallocene, and hydrogen in an amount of 0.1-95% by mol with respect to the total gas present in the vapor phase in the first reactor to obtain a low molecular weight polyethylene having a weight average molecular weight (Mw) of 20,000 to 90,000 g/mol, a density of at least 0.965 g/cm3, and an M12 in the range from 10 to 1,000 g/10 min, or a medium molecular weight polyethylene having a weight average molecular weight (Mw) of 90,000 to 
The prior art of record does not teach or fairly suggest  the multimodal polyethylene composition that is obtained from by the claimed process steps and exhibit all the claimed properties of each of the claimed components of the composition. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



ISZ